LANE, J.
The plaintiffs are liable for costs, and incompetent to testify. The interest cannot be released by any one pursuing the interest.
LANE, J. to the jury. The policy of insurance is the contract of the parties. They had a right to settle its terms, and they have agreed that if any other insurance is effected on the goods, the insured shall give notice to the defendants, or otherwise not call on them to pay. It is incumbent on the plaintiffs to prove to your satisfaction that they gave the defendants notice of the other insurances, there being no dispute but other insurances were effected; if the evidence satisfies you that notice was given, your vei’dict should be for the plaintiffs, but if notice was not given, you should find for the defendants.
Yerdict for the defendants.
[This ease seems to be on re-trial after s. c. in 5 O. 466. Notice of subsequent insurance proved by parol, distinguished; Madison Ins. Co. v. Fellowes, 1 Disney, 217, 228.]